                                          Case 3:21-cv-01098-CRB Document 12 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE AUSTIN, AK4262,                              Case No. 21-cv-01098-CRB (PR)
                                   8                    Plaintiff,                           ORDER VACATING JUNE 15, 2021
                                                                                             ORDER OF DISMISSAL AND
                                   9               v.                                        GRANTING EXTENSION OF TIME TO
                                                                                             FILE FIRST AMENDED COMPLAINT
                                  10     TAMMY FOSS, et al.,
                                                                                             (ECF No. 10)
                                  11                    Defendant(s).

                                  12          On June 15, 2021, the court dismissed this action because to date plaintiff had “neither
Northern District of California
 United States District Court




                                  13   filed an amended complaint nor sought an extension of time to do so.” June 15, 2021 Order (ECF

                                  14   No. 11) at 1. But it turns out that on June 4, 2021 plaintiff filed a motion for an extension of time

                                  15   to amend due to prison lockdowns that the clerk did not upload onto the court’s electronic docket

                                  16   (ECF) until June 14, 2021 and the court consequently did not see before issuing its June 15, 2021

                                  17   order of dismissal.

                                  18          Good cause appearing therefor, the court’s June 15, 2021 order of dismissal is VACATED

                                  19   and plaintiff’s motion for an extension of time to amend (ECF No. 10) is GRANTED. Plaintiff

                                  20   shall file a First Amended Complaint (FAC) by no later than July 23, 2021. Failure to file a FAC
                                       within the designated time will result in the dismissal of this action.
                                  21
                                              The clerk is instructed to reopen this case and to set an amended complaint deadline of July
                                  22
                                       23, 2021.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: June 17, 2021
                                  25
                                                                                         ______________________________________
                                  26
                                                                                         CHARLES R. BREYER
                                  27                                                     United States District Judge

                                  28
